UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6893


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA SAMUEL KNAFEL, a/k/a Joshua S. Knafel,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Michael F. Urbanski,
District Judge. (5:12-cr-00015-MFU-RSB-1)


Submitted:   January 29, 2016             Decided:   March 8, 2016


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Anthony P. Giorno, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joshua    Samuel   Knafel   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Knafel, No. 5:12-cr-00015-MFU-

RSB-1 (W.D. Va. May 29, 2015).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2